                                                                       JS-6
     Tommy SF Wang (SBN: 272409)
 1
     Wang IP Law Group, P.C.
 2   18645 E. Gale Ave. Ste #205
     City of Industry, CA 91748
 3   Telephone: (888) 827-8880
 4   Facsimile: (888) 827-8880
     Email: twang@thewangiplaw.com;
 5
 6   Attorneys for Plaintiff
     Bragel International, Inc.
 7
                          UNITED STATES DISTRICT COURT
 8
 9                      CENTRAL DISTRICT OF CALIFORNIA

10                                      Case No.: 2:19-cv-03699-GW-E
     BRAGEL INTERNATIONAL, INC., A
11   CALIFORNIA CORPORATION,
                                        [PROPOSED] ORDER OF
12                                      DISMISSAL WITH PREJUDICE
                   PLAINTIFF,
13         vs.
14
     THE STICKIEBRA COMPANY, LLC.,
15   A CONNECTICUT’S LIMITED
     LIABILITY COMPANY; XING T.
16   CHEN, AN INDIVIDUAL; AND DOES
17   1 – 10, INCLUSIVE

18               DEFENDANTS.
19
20
21
22
23
24
25
26
                                        1
